Citation Nr: 0632361	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
operative residuals of a left hip labral tear, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for residuals 
of fracture of the great, second, and fifth toes of the left 
foot, currently evaluated as10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from June 1998 to July 2002.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for the disorders which are the 
subjects of this appeal, and assigning initial disability 
ratings.  Review by a Decision Review Officer (DRO) was 
timely requested for these appealed initial rating claims, 
and was afforded the veteran by a September 2003 statement of 
the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The two issues on appeal are for higher initial evaluations 
than those granted with service connection.  Thus, those 
higher-initial-evaluation issues are downstream of the issue 
of service connection (i.e., arising from appeals of 
decisions granting service connection).  VA's General Counsel 
recently held that no VCAA notice was required for such 
downstream issues, and that a U.S. Court of Appeals for 
Veterans Claims decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25,180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC 8-2003; 69 Fed.Reg. 25,180 
(May 5, 2004).  While this logic has been called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board does note that the VCAA 
letter afforded to the veteran in September 2002 to address 
service connection for the disabilities addressed here, prior 
to the appealed January 2003 service connection decision, was 
deficient with respect to the underlying service connection 
issues, in that it did not address either of the underlying 
individual claims.  See Dingess, supra.  Hence, additional 
VCAA notice, while perhaps not required, is advisable for 
both the appealed claims.  Indeed, a VCAA letter was 
subsequently afforded the veteran in December 2005.  This 
letter was sent to an address for the veteran in Stafford, 
Texas.  It is unclear whether the veteran received this VCAA 
letter, as discussed further below.  

The veteran was scheduled in January 2006 for VA examinations 
to address his disabilities which are the subjects of this 
appeal.  A 2006 Report of Contact, VA Form 119, informs as 
follows: for the examination request an address of record in 
Stafford, Texas, was used; a VA master record for the veteran 
lists a different address in Stafford, Texas; a notification 
from the Houston VA Medical Center (VAMC) of the veteran's 
failure to report for a VA examination provided an address of 
the veteran in Penn Valley, California; and RO attempts to 
call the veteran at listed work and home telephone numbers 
discovered a disconnected line for the home number and a 
reply from the work number that they had no employee with the 
veteran's name.  

Ordinarily, where a letter is sent to the claimant at the 
last known address of record, and there is no indication mail 
was returned to VA, the letter is presumed received.  The law 
presumes the regularity of the administrative process in the 
absence of clear evidence to the contrary.  See Jones v. 
West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  However, a copy of the letter 
reportedly sent to the veteran notifying him of the pending 
examination in January 2006 is not of record.  Hence, correct 
mailing cannot be verified or presumed.  

Accordingly, the Board finds that the duty to assist requires 
that a documented attempt to notify the veteran at his last 
known address of record, to schedule him for a VA 
examination, is required.  In addition, in keeping with the 
duty to assist, further development to ascertain his current 
address should be undertaken.  VA examination should again be 
scheduled if contact is re-established.  

The veteran is hereby notified that the consequences of 
failure to report for VA examinations without good cause may 
include denial of the claims, pursuant to 38 C.F.R. § 3.655.  
The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while the VA does have a 
duty to assist the veteran (appellant) in the development of 
a claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran to keep VA apprised 
of his whereabouts.  If he does not do so, there is no burden 
on the VA to "turn up heaven and earth" to find him.  Hyson 
v. Brown, 5 Vet. App. 262 (1993).

The Board notes that while the veteran was afforded a VA 
orthopedic examination in October 2002 to address service 
connection claims, including for his post-operative residuals 
of a left hip labral tear and residuals of fracture of the 
great, second, and fifth toes of the left foot, that examiner 
did not address these disabilities adequately for rating 
purposes.  Questions to be addressed further in an 
examination are noted in the instructions for this remand.  
The Court of Appeals for Veterans Claims has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Because the appealed issues are from decisions granting 
service connection, staged ratings from the effect date of 
service connection for each disability are to be considered.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).

As noted above, during the pendency of this appeal, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to contact 
the veteran by a letter sent to all three 
of the addresses noted on the March 2006 
VA Form 119, Report of Contact.  The RO 
should also contact the veteran's 
authorized representative and request a 
current address or telephone number of the 
veteran.  Any other indicated sources of 
current contact information should also be 
attempted.  

a.  These attempts should be made by 
letters copies of which should be 
documented in the claims folder, or by 
telephone calls or other means 
documented by VA Form 119, Report of 
Contact.

b.  The letter sent to possible 
addresses should inform the veteran 
that he must reply to establish a 
current address where he may be 
contacted, if he desires to pursue his 
claims.

c.  Once contact with the veteran is 
re-established, the RO should consider 
whether all VCAA notice obligations 
have been satisfied in accordance with 
the law, regulations, and other 
applicable legal precedent, to include 
judicial holdings, and take corrective 
action, if necessary.

d.  All responses and replies received 
should also be associated within the 
claims folder, including any letters 
returned as undeliverable.  Any 
indicated development should also be 
undertaken.

2.  With appropriate authorization (if 
obtainable), all indicated private 
treatment records, and all unobtained VA 
treatment records should be obtained and 
associated with the claims folder, 
together with any negative replies. 

3.  Thereafter, if a reply with current 
contact information is received, the 
veteran should be afforded a VA orthopedic 
examination to address the nature and 
extent of his post-operative residuals of 
a left hip labral tear, and residuals of 
fracture of the great, second, and fifth 
toes of the left foot.  The claims file 
must be made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  All necessary, non-invasive 
special studies or tests, including X-ray 
films, if necessary, are to be done and 
all findings described in detail.  

a.  Any impairment of left hip and left 
leg functioning due to post-operative 
residuals of a left hip labral tear 
should be addressed in detail.  The 
examiner should address range of motion 
of the hip in all planes and about all 
axes.

b.  Any impairment in left foot 
functioning due to residuals of 
fracture of the great, second, and 
fifth toes of the left foot should also 
be addressed in detail.  The examiner 
should address the presence of any 
hallux rigidus, hallux valgus, hammer 
toes, claw foot, metatarsal 
impairments, or other conditions of the 
left toes or foot attributed as 
residuals of the service-connected 
residuals of fracture of the great, 
second, and fifth toes of the left 
foot.

c.  If loss of motion of the hip is 
present as a post-operative residual of 
the left hip labral tear, and/or if 
loss of motion of the foot or ankle is 
present as a residual of fracture of 
the great, second, and fifth toes of 
the left foot, including due to 
associated pain affecting motion, the 
examiner should address the extent of 
any associated functional loss due to 
pain on undertaking motion, fatigue, 
weakness and/or incoordination as 
associated with these left hip and left 
foot residuals.  38 C.F.R. §§ 4.40 and 
4.45 (2006); DeLuca v. Brown,  8 Vet. 
App. 202 (1995).

4.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  Staged 
ratings should be considered to address 
initial schedular evaluations, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



